EXHIBIT 10.3 Executive Employment Agreement This Executive Employment Agreement (this “Agreement”) is entered into effective as of September1, 2017 (the “Effective Date”) by and between ADVANCED DRAINAGE SYSTEMS, INC., a Delaware corporation (the “Company”), and D. Scott Barbour (the “Executive”). The Company and the Executive desire to enter into this Agreement to govern the terms and conditions of the Executive’s employment with, and service as an officer of, the Company. Capitalized terms used but not defined herein shall have the meanings set forth in ExhibitA.
